— Judgment unanimously reversed on the law and new trial granted. Memorandum: There must be a reversal of defendant’s conviction because he was denied effective assistance of counsel. The relationship between the victim and defendant prior to the alleged criminal acts raises questions about the victim’s credibility, and the proof at trial was not overwhelming. Counsel’s failure to request a bill of particulars; failure to object to irrelevant testimony regarding uncharged criminal acts and immoral conduct; and failure to object to the improper cross-examination of reputation witnesses, taken together, served to undermine the defendant’s case substantially and cannot be explained as attempts to employ legitimate trial tactics (see, People v Baldi, 54 NY2d 137). We do not address the other arguments raised by defendant because he should have a new trial. (Appeal from Judgment of Genesee County Court, Morton, J. — Sodomy, 1st Degree.) Present — Denman, P. J., Doerr, Green, Balio and Lawton, JJ.